Citation Nr: 1525237	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to August 1979 and from June 1980 to December 1980, with additional service in the United States Army Reserve and National Guard.

These matters come before the Board of Veterans Appeals Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.   

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal on the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability and for a right knee disability.

2.  A March 2008 rating decision reconsidered and confirmed and continued previous denials of service connection for a nervous condition, depression, anxiety and PTSD. The Veteran did not appeal the decision, and that decision is final.

3.  The additional evidence presented since the March 2008 rating decision is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection a low back disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The March 2008 rating decision denying service connection for a psychiatric disability, to include a nervous condition, depression, anxiety and PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

4.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for a psychiatric disability, to include a nervous condition, depression, anxiety and PTSD left eye disability have not been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In a July 2014 written statement, and during testimony during a July 2014 Board hearing, the Veteran stated that he wanted to withdraw the appeal of the issues of whether new and material evidence had been received to reopen claims of entitlement to service connection for a low back disability and a right knee disability.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2014).

As a result of the Veteran's withdraw of the appeal on the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for low back and right knee disabilities, no allegation of error of fact or law remains before the Board for consideration as to those issues. 

Therefore, the Board does not have jurisdiction to review an appeal as to those issues, and they are dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The RO sent correspondence in June 2011 and a rating decision in August 2011.   Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision. 

The June 2011 notice letter and August 2011 rating decision informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because there was no evidence that a psychiatric disability was incurred in or was related to service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and his representative suggest actual knowledge of the elements necessary to reopen his previously denied claim for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's petition to reopen his claim is harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of this issue, which occurred in the May 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2014).  While evidence submitted is new, it is not material and therefore VA has not obtained an examination with respect to the claim decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

An April 1991 RO rating decision denied service connection for a nervous condition on the basis that there was no evidence of any disability, to include during the Veteran's active service.  An August 2004 RO rating decision denied service connection for depression, anxiety, and posttraumatic stress disorder on the basis of no evidence of those conditions in service or any credible evidence of an in-service stressor or a link between a current disability and service.  The Veteran's claim for service connection for a psychiatric disability was last denied in a March 2008 rating decision.  At that time, after receiving additional service medical records, the RO reconsidered the Veteran's claims for service connection for a nervous condition, depression, anxiety and PTSD, and confirmed and continued the prior denials of service connection.   The Veteran did not appeal that decision, or any of the prior decisions, and those decisions are now final.  38 U.S.C.A. § 7104 (West 2014).

At the time of the March 2008 rating decision, the RO confirmed and continued the previous denials of service connection for depression, anxiety, PTSD, and a nervous condition, on the basis, consistent with the prior denials, that there was no evidence that any of those conditions began in service or were caused by some event or experience in service.  The service medical records were negative for evidence of any psychiatric symptoms or complaints.  The Veteran had submitted copies of his personnel records which the RO found were altered by the Veteran after receiving copies of the Veteran's service personnel records from official federal sources.  The altered service personnel records noted that the Veteran served in Korea at the Demilitarized Zone (DMZ) from January 1979 to June 1983 and in Panama from November 1989 to January 1990 and that the Veteran had received a Purple Heart.  Official service personnel records received from the Army National Guard show that the Veteran never served overseas and that he was never awarded a Purple Heart.  A private medical assessment shows that the Veteran reported being in the Korean War and the Desert Storm War, but when asked what year, the Veteran changed the subject and refused to respond to the question.  The Veteran was found to present much history which did not appear to be truthful.  He was variously diagnosed with depression, bipolar disorder, and PTSD.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Although the August 2011 rating decision on appeal shows that the claim was reopened, the Board must consider the question of whether new and material evidence has been received to reopen that claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  After evidence is determined to be new, the next question is whether it is material.

The evidence added to the claims file since the March 2008 rating decision includes a private psychosocial plan showing that the Veteran was found to have severe depression and was diagnosed with schizoaffective disorder and PTSD.  Private health assessments show an additional diagnosis of major depressive disorder.  A December 2009 private diagnostic assessment notes that the Veteran has some delusion or fantasy regarding past military service and where he served and what he experienced.  A December 2010 private psychotherapy record shows that the Veteran had symptoms of major depression and PTSD and was diagnosed with schizoaffective disorder, severe, and PTSD.  It was noted that the Veteran had alcohol dependency issues.  Also noted was that the Veteran's psychiatric records all indicated reports of a military history of combat that was not consistent with the military records.  The examiner found that the Veteran spent an inordinate amount of time watching news programs and cognitively/emotionally merged with those reports and started to believe that he had been an active participant in those news stories, such as capturing Saddam Hussein; in the buildings in Oklahoma City, Oklahoma bombings; rescue missions in Central America; and other events.  He spoke of those incidents as if they were active memory for him.  The examiner also found that while the records indicate a diagnosis of PTSD, the Veteran tended to give false military trauma experiences as the cause of his symptoms when it was probable that the symptoms were more likely related to a childhood abuse history.  

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that while the appellant has submitted new evidence, it does not relate to any unproven element of the previously denied claim. Moreover, the Board does not find that the new evidence provides a more complete picture of the circumstances surrounding the Veteran's service.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  No competent evidence has been submitted even suggesting that a current psychiatric disability is related to any incident of service, or to support that any of the claimed inservice events actually occurred.  In fact, the evidence submitted tends to corroborate a finding that the claimed inservice events were fabricated.  Therefore, the Board finds that the low threshold for reopening the claim has not been met.

Additional evidence consists of the Veteran's testimony and written statements.  In this regard, the Board notes that the Veteran had active service from June 1979 to August 1979 and from June 1980 to December 1980, with additional Reserve and National Guard service.  While he testified that he was in Vietnam, from June 1980 to December 1980, and that his psychiatric disabilities was related to exposure to dead bodies during the war, and while such testimony is new, the Board notes that the Vietnam War era ended in May 1975.  38 C.F.R. § 3.2(f) (2014).   He further testified that he was deployed to Korea, right at the DMZ, and witnessed an individual kill himself with a gun.  However, there is no evidence that the Veteran served in Korea, or for that matter, anywhere overseas.  The Board is not bound to consider credible that which is patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).  Although there is a general presumption of credibility, that general presumption of credibility is rebutted when presented with altered or inauthentic evidence.  VA is not required to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216 (1994); Kightly v. Brown, 6 Vet. App. 200 (1994) (presumption of credibility of evidence did not arise as to medical opinion that veteran's disability was incurred in service because it was based on an inaccurate history, one which failed to acknowledge an injury well-documented in record, and hence holding such evidence not "material"); Reonal v. Brown, 5 Vet. App. 458 (1993) (presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background, recitations which had already been rejected" by RO, and hence holding opinion not to be "material" evidence); Godfrey v. Brown, 7 Vet. App. 398 (1995) (SSA citation to "medical evidence" that did not support proposition for which it was offered cannot be presumed to be credible); King v. Brown, 5 Vet. App. 19 (1993) (noting an exception to the rule that evidence must be presumed true for purpose of determining well-groundedness when an evidentiary assertion is inherently incredible).  There is absolutely no credible evidence showing that the Veteran ever served overseas, contrary to the Veteran's contentions, to which he relates to his psychiatric disabilities.  In addition, he claims involvement during service in events that occurred when he not shown to have been in service.  Therefore, the Board finds that his assertions of service overseas and in combat are cumulative of assertions rejected at the time of the previous final denial.  While the events asserted have varied, the Board finds that the general assertion of overseas and combat service was considered and rejected.

In sum, the Board finds that the new evidence associated with the claims file since the final March 2008 2004 rating decision does not relate to any unproven element of the previously denied claim.  None of the new competent evidence suggests that any psychiatric disability is etiologically due to active service. There has been no competent medical evidence linking any psychiatric disability to any aspect of the Veteran's service.  Rather, the private medical professionals consistently call into question the reliability of the Veteran's reports of military service and alleged incidents therein and have found that the Veteran's psychiatric symptoms are more likely related to a childhood history of abuse.  The Veteran's written statements are merely reiterations of prior contentions.  Further, while the Board notes that a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case the appellant is not competent to provide evidence as to more complex medical questions, such as to the diagnosis of a psychiatric disability that may be related to his service.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Here, the Board has properly considered 38 C.F.R. § 3.156(a) as to the evidence presented in the current claim to reopen.  In the instant case, as noted in detail above, the new evidence of record is not found to be material as it does not relate to an unestablished fact necessary to substantiate the claim.  The Veteran needs to provide VA with evidence to substantiate the missing elements of his claim, such as evidence of a psychiatric disability in service or a medical nexus opinion relating a diagnosed psychiatric disability to service, or records dated closer to service separation showing psychiatric symptoms to demonstrate continuity or that he was diagnosed with psychosis within a year of discharge from service.  When considering the newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  Rather, the Veteran needed to provide evidence of either onset in service, chronicity or continuity of symptomatology, a diagnosis of psychosis within a year after discharge, or a medical nexus opinion of a relationship between any diagnosed psychiatric disability and service.  No new evidence addressing any of those elements has been submitted.   

With regard to the additional personnel records and service treatment records, the Board acknowledges that 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  However, in this case, many of these records were previously considered and those that are new are not relevant as they do not provide evidence of treatment during active service for a psychiatric disability, within one year of service or that any current psychiatric disability is related to service, or to corroborate any of the claimed assertions of events during the Veteran's service.  Therefore, 38 C.F.R. § 3.156(c) is not applicable in this regard.

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for a psychiatric disability, to include a nervous condition, depression, anxiety, and PTSD is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).







ORDER

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability is dismissed.

As new and material evidence has not been received, the request to reopen a claim of entitlement to service connection for a psychiatric disability, to include a nervous condition, depression, anxiety, and PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


